FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  August 25, 2009
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT


 VINCENT E. LOGGINS,

       Petitioner - Appellant,
                                                        No. 09-1281
 v.                                             (D.C. No. 09-CV-00904-ZLW)
                                                          (D. Colo.)
 DR. JOHN DeQUADO,

       Respondent - Appellee.


                              ORDER
               DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, BRISCOE, and HOLMES, Circuit Judges.


      Petitioner-Appellant Vincent E. Loggins seeks a certificate of appealability

(“COA”) allowing him to appeal the dismissal of his petition for a writ of habeas

corpus arising under 28 U.S.C. § 2241. The district court dismissed Mr. Loggins’

habeas application without prejudice for failing to clearly assert violations of his

federal constitutional rights. 1 R. Doc. 11. Because we conclude that Mr.

Loggins has not made a substantial showing of the denial of a constitutional right,

we deny a COA and dismiss the appeal.

      From the record, it appears Mr. Loggins is an outpatient at the Colorado

Mental Health Institute in Pueblo, Colorado. 1 R. Doc. 7 at 1. In 1991, he was

found not guilty by reason of insanity for a sexual assault crime and was
committed to the Colorado Mental Health Institute. 1 R. Doc. 7 at 3 & attached

order, Colorado v. Loggins, Case No. 90CR271 (Fremont County, Colo. Dist. Ct.

Oct. 4, 2002). It is unclear from the record whether Mr. Loggins is currently in

custody.

      Mr. Loggins initiated this action by filing a pro se motion seeking leave to

proceed in forma pauperis pursuant to 28 U.S.C. § 1915 and a complaint against

the Department of Corrections, challenging his confinement and alleging various

claims for relief. 1 R. Docs. 1, 3. The magistrate judge apparently concluded

that Mr. Loggins was in custody and required him to file an application pursuant

to § 2241. 1 R. Doc. 8. On May 5, 2009, Mr. Loggins filed an application for a

writ of habeas corpus; however, the application raised claims different from those

in the initial complaint, claiming conflicts of interest among his attorney, the

prosecutor, and the victim in his state sexual assault trial, and claiming that Mr.

Loggins was the victim of sexual assault while in confinement. 1 R. Doc. 7 at 2-

3. On May 6, 2009, the magistrate judge denied as moot the motion for leave to

proceed in forma pauperis because Mr. Loggins had paid the filing fee, and then

ordered Mr. Loggins to file an amended pleading clearly setting forth his claims

and factual allegations. 1 R. Doc. 8. Mr. Loggins next filed an amended

application, and his claims evolved once more, this time making a stark assertion

that he was denied due process. 1 R. Doc. 9 at 3. On June 19, 2009, the district

court denied Mr. Loggins’ original and amended habeas applications and

                                         -2-
dismissed the action without prejudice. The court concluded that Mr. Loggins

“fail[ed] to assert clearly any violations of his federal constitutional rights.” 1 R.

Doc. 11 at 2.

      To establish entitlement to a COA, Mr. Loggins must make “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see also

Slack v. McDaniel, 529 U.S. 473, 483 (2000). When a district court denies a

habeas petition on the merits, a petitioner “must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” Id. at 484. When dismissed on procedural grounds, a

petitioner must show that jurists of reason would find it debatable (1) whether the

district court was correct in its procedural ruling, and (2) whether the petition

stated a valid claim of the denial of a constitutional right. Id. Because Mr.

Loggins appears pro se, we construe his pleadings liberally. Garrett v. Selby

Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005); Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991).

      Upon reviewing Mr. Loggins amended petition, we conclude that he has

failed to allege facts upon which a legally sufficient claim can be based. See

Hall, 935 F.2d at 1110. His allegations changed each time he filed a new

pleading with the court; however, at no point did Mr. Loggins clearly set forth the

factual background for his claims or the legal basis upon which he seeks relief.

Under the circumstances, the district court’s dismissal without prejudice is not

                                          -3-
reasonably debatable.

      We deny a COA and DISMISS the appeal.



                                  Entered for the Court


                                  Paul J. Kelly, Jr.
                                  Circuit Judge




                                   -4-